DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in a response to a RCE filed on 10/04/2019.
Claims 1-2, 5-9 and 11-14 are pending.  Applicant has amended claim 1 and cancelled claims 3-4 and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Enatsu et al (WO2013/0022090 or US PGPUB No.: 2014/0171521 cited herewith).

As per Claims 1, 5-7, 9 and 11-14, Enatsu (‘521) already discusses a highly functional composite of cellulose with polysaccharides and method for producing cellulose compositon 
Further discloses having an anionic polysaccharide consisting of carboxy-methylcellulose sodium or CMC-Na  that  linked via a β-1-4 bond that meets the description in paragraph 38 of the spec of “an anionic polysaccharide not having a chemically cross-linked structure” (paragraph 0048, meets claims 6-7) and xanthan gum (paragraph  0044, meets claim 6).  In addition, Enatsu discloses water soluble gum, such as calcium alginate, carboxy-methylcellulose calcium (CMC-Ca) is also added (paragraph 0082, meets claim 5). 
Enatsu does not explicitly disclose or suggest that the water-absorbent particles comprising a compound having a chemically cross-linked structure selected from the group consisting of carboxymethyl cellulose calcium, hydroxyphosphoric acid-crosslinked starch, croscarmellose sodium and calcium alginate.
However Enatsu teaches calcium alginate, carboxy-methylcellulose calcium as water soluble gum and therefore would be expected to be present as cross linked structure as one of the water-absorbent particles compounds and discloses mass ratio of polysaccharide and a water soluble gum is 30:70 to 99:1 which overlaps claimed ranges of 0.5-15 mass% of water-absorbent (paragraphs 0082, 0084).
Further Enatsu discloses the cellulose composite dispersed in pure water having concentration of 1.0 mass% which has a viscosity 100 mPa.s or more, most preferably 350 mPa.s or more (all examples and paragraphs 0078- 0080, meets limitation of viscosity of 10 mPa.s or higher).
Enatsu does not explicitly disclose or suggest cellulose composite dispersed in an aqueous solution in which 0.45 g of sodium bicarbonate is dissolved in 100 mL of pure water.
However, given that Enatsu teaches that 1 mass% dispersion of the cellulose composite preferably has viscosity of 100 mPa.s or more, most preferably 350 mPa.s or more (paragraphs .s or higher when adding 0.45g of sodium bicarbonate in pure water which produce high viscosity, exhibiting suspension stability and provide satisfactory textures as taught by Enatsu (see paragraphs 0078 and 0084). 
	Regarding claim 2, Enatsu teaches the calcium alginate, carboxy-methylcellulose calcium which are considered as water-absorbent particles.
Enatsu does not expressively disclose or suggest water-absorbent particles have a saturated water adsorption of 3 ml/g or higher. 
However, given that Enatsu teaches calcium alginate, carboxy-methylcellulose calcium which are considered as water-absorbent particles, therefore it would be expected to have this as an inherent characteristic of water adsorption of 3 mL/g or higher unless otherwise shown by applicant.   
Regarding claim 8, Enatsu discloses the ratio of blending of Cellulose and polysaccharide is 50-99%: 1-50% (paragraph 0065).

Response to Arguments

Applicant has amended claim 1, cancelled claims 3-4 and 10.  Applicant argument filed on 10/04/2019 have been fully considered but are not found persuasive over cited reference using Enatsu et al (WO2013/0022090 or US PGPUB No.: 2014/0171521) for the following reasons:

Applicant primarily argue:
“Enatsu does not suggest, let alone teach, that a cellulose composite comprising the specifically recited compounds having a chemically crosslinked structure and satisfying the claimed viscosity would simultaneously improve suspension stability (precipitation, aggregation and separation) and texture (taste) in beverages or foods with a high concentration of ions.”
“Thus, the results obtained by the claimed invention could not have been predicted by one of ordinary skill in the art. That is, one of ordinary skill in the art could not have predicted which, if any, of the water soluble gums described by Enatsu would have led to the results achieved by the claimed invention. Because predictability is one of the touchstones of prima facie obviousness, the amended claims would not have been prima facie obvious over Enatsu because of this lack of predictability.”

Remarks, p.5

The Examiner respectfully traverses as follows:
	Firstly Enatsu clearly discloses calcium alginate and carboxymethyl cellulose calcium as water soluble gums (paragraph 0082) which are considered as crosslinked structure as claimed in claim 1 and further does disclose the viscosity of at least 100 mPa.s or more (paragraphs 0079-0080) which satisfy the claimed viscosity which improves suspension stability (paragraph 0084) and provides satisfactory texture in beverages or foods (see paragraph 0078). Food and beverage with satisfactory taste/texture would inherently have high concentration of ions unless unexpected results are shown by applicant and further having high concentration of ions is not in the scope of the claim.
Applicant makes comparison of examples 5, 10, 11, 12 which uses cellulose composite containing carboxymethyl cellulose calcium, calcium alginate, hdyroxyphosphoric acid-crosslinked starch, croscarmellose sodium in amount of 4 mass% which produces excellent 

Applicant further argue:
“Additionally, the results obtained by the claimed invention are unexpected in view of Enatsu because Enatsu provides no suggestion that the selection of combination of features required by claim 1 would result in a composition that simultaneously improves suspension stability (precipitation, aggregation and separation) and texture (taste) in beverages or foods with a high concentration of ions. Thus, even if it was deemed that the claimed invention was prima facie obvious, the evidence of unexpected results discussed above overcomes such a position.”

Remarks, p.6

The Examiner respectfully traverses as follows:
	Enatsu teaches cellulose composite and method of producing cellulose composite comprising a cellulose (paragraphs 0033-0038), anionic polysaccharide such as carboxymethyl .s or more when 1 mass% of cellulose composite dispersed in pure water which provides improved suspension stability and satisfactory texture/taste in beverages or food (paragraphs 0078-0084).  Applicant has not provided clear evidence to show unexpected results when comparing with Enatsu cellulose composite as mentioned above with claimed cellulose composite.
Therefore examiner maintains the rejection using Enatsu reference and has fully considered applicant’s arguments but they are found unpersuasive.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        01/27/2021